       Case 2:20-cv-00983-JAT Document 25 Filed 04/21/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Dennis Dye Waddell,                              No. CV-20-00983-PHX-JAT
10                  Plaintiff,                        ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15         Pending before the Court is a stipulation of the parties that Plaintiff be awarded
16   attorney’s fees under the Equal Access to Justice Act (“EAJA”). The stipulation states:
17   “This stipulation constitutes a compromise settlement of Dennis Dye Waddell’s request for
18   EAJA attorney fees, and does not constitute an admission of liability on the part of
19   Defendant under the EAJA or otherwise.” (Doc. 24 at 2).
20         The Ninth Circuit Court of Appeals has explained:
21         Pursuant to the EAJA, we are required to award [Plaintiff] fees and other
           expenses incurred in connection with his civil action unless we find that the
22         position of the United States was “substantially justified” or that special
           circumstances make an award unjust. 28 U.S.C. § 2412(d)(1)(A).
23
           The test for determining whether the Secretary’s position was substantially
24         justified under the EAJA is whether the position had a reasonable basis in
           both law and fact—that is, whether it was justified “to a degree that could
25         satisfy a reasonable person.” Pierce v. Underwood, 487 U.S. 552, 565
           (1988); see also Barry v. Bowen, 825 F.2d 1324, 1330 (9th Cir. 1987). The
26         burden is on the Secretary to prove that his position was substantially
           justified. Id.
27
     Russell v. Sullivan, 930 F.2d 1443, 1445 (9th Cir. 1991).
28
           The Government agreeing to fees while simultaneously not agreeing to Plaintiff’s
       Case 2:20-cv-00983-JAT Document 25 Filed 04/21/21 Page 2 of 2



 1   entitlement to fees creates a somewhat inconsistent record.
 2          Nonetheless, applying the test as articulated in Russell, the Court finds that the
 3   Government has failed to prove that its position was substantially justified. 930 F.2d at
 4   1445. Accordingly, the Court finds that Plaintiff is entitled to fees. Therefore,
 5          IT IS ORDERED granting the stipulation (Doc. 24) such that fees and expenses in
 6   the amount of $3,050.00 as authorized by 28 U.S.C. § 2412, and $400.00 in costs in as
 7   authorized by 28 U.S.C. § 1920 are awarded subject to the terms of the Stipulation.
 8          IT IS FURTHER ORDERED that if, after receiving this Order, the Commissioner:
 9   (1) determines that Plaintiff does not owe a debt that is subject to offset under the Treasury
10   Offset Program, and (2) agrees to waive the requirements of the Anti-Assignment Act, then
11   the check for the fees awarded herein will be made payable to Plaintiff’s attorney pursuant
12   to the assignment executed by Plaintiff. However, if there is a debt owed under the
13   Treasury Offset Program, the Commissioner cannot agree to waive the requirements of the
14   Anti-Assignment Act, and any remaining Equal Access to Justice Act fees after offset will
15   be paid by a check made out to Plaintiff but delivered to Plaintiff’s attorney.
16          Dated this 21st day of April, 2021.
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
